No light that can be thrown on this subject should be excluded, nor any means left untried to place the fact in its true point of view. The witness has sworn to some circumstances which are very material in the present case; and if untrue, they should be rectified. If she has related the fact differently to other persons, it is a good reason for giving the less credit to her relation now.
The witnesses to discredit her testimony were called. One of them related the story she told a few days ago, in which several circumstances *Page 348 
now mentioned by her were omitted. Two witnesses were called to support her credit. They said she had told the story in their presence at different times exactly as she now told it in court.
This closed the evidence on both sides, a summary of which stands thus: On Saturday night, Norris and Young returning from the races, Norris went in at Mrs. Ramsay's, whilst Young waited for him (439) in the piazza. In the house, Norris talked with Ramsay, sitting on the bed, and supper coming on, he retired and went up the street, Young going down. Dudley and Daves understanding from Campbell they had come there to quarrel, stripped, went out calling for them and saying they were cowards. Norris at this, going down the street, passed near Mrs. Ramsay's, not far from which they were. Daves accused him of coming there to breed a riot; Norris denied it. Daves insisted upon it, and proceeded to abusive language, which Norris retorted and Daves repeated, tripping up his heels and kicking at him whilst on the ground. Norris rising, Daves struck him, and Norris called to Campbell to take notice. Dudley then advised Daves to take satisfaction, and Daves struck Norris three or four blows. Norris ran off towards his own house, distant from Thompson's, which was 20 yards below Ramsay's, 50, 80, or 100 yards. Daves and Dudley went down the street towards Thompson's, where they found Young stripped. Dudley stood in the street, opposite Thompson's, conversing with Young. Daves also stood in the street, near Thompson's, conversing with Mrs. Thompson. Norris, after an absence of three or four minutes, returned running, and, as Mrs. Thompson says, stopped in the street opposite to them; as the other witness says, he ran up to Daves without stopping. Daves discovered him, and went towards him. Mrs. Thompson and Dudley say Daves inquired whether he had a weapon, club or stick, which Norris denied, and they met. Campbell says Norris cried out, "Come on; I am ready for you." Mrs. Thompson says blows passed upon their meeting, which she believes were given by Daves. Dudley says he did not see Daves strike before the stab; the other witnesses say nothing of blows at this time. Immediately upon the last meeting, the deceased received the mortal wound of which he died.